Citation Nr: 9925989	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of swine flu, 
to include heart complications.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The appellant had active military service from February 1976 
to March 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.


FINDING OF FACT

There is no medical evidence of a nexus between any current 
disability, including heart disease, and alleged inservice 
swine flu.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of swine flu, to include heart complications, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence for certain chronic 
diseases, such as cardiovascular disease, will be presumed if 
they become manifest to a compensable degree within the year 
after service.  However, as the appellant did not have 90 
days or more of active service, the provisions concerning 
presumptive service connection are not for application in 
this case.  38 U.S.C.A. §§  1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the appellant 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The appellant contends that he suffers from residuals of 
swine flu incurred during service.  The appellant's service 
medical records, including his March 1976 service separation 
examination, contain no complaints or diagnosis related to 
swine flu.  A March 1976 Medical Board report reflects that 
the appellant was diagnosed with bronchial asthma and was 
declared fit for retention, but unfit for induction.  The 
March 1976 Medical Board report indicated that the 
appellant's bronchial asthma had existed prior to service and 
was not aggravated by his service.  The appellant's heart was 
clinically evaluated as normal on his March 1976 service 
separation examination.

A September 1997 VA examination reflects that the appellant 
was diagnosed with current heart and cardiovascular 
disabilities.  However, while the appellant's assertion 
regarding inservice problems with swine flu is accepted as 
credible for well grounded purposes, there is no medical 
evidence linking any disability, including a heart condition, 
to the appellant's swine flu purportedly contracted during 
service.  The Board acknowledges the appellant's contentions 
that he currently suffers from the residuals of swine flu 
contracted during service.  Nevertheless, the etiology or 
pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  Moreover, 
there is no medical evidence linking the continuity of 
symptomatology which the appellant claims as alleged 
residuals of swine flu.  See Savage, supra.

As to the veteran's assertion that his cardiologist informed 
him that it is possible that he has complications from swine 
flu, aside from the fact that there is no medical evidence of 
swine flu during the veteran's approximately three months of 
service, a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute the 
medical evidence required to render a claim well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).

By this decision, the Board is informing the appellant that a 
medical diagnosis of current disability and competent medical 
evidence of causation are required to render his claim well 
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  In this regard, the 
Board notes that the appellant has claimed that the RO should 
have obtained his Social Security Administration records.  
The appellant has stated that he was awarded Social Security 
Disability benefits due to a heart condition.  However, the 
appellant has failed to show that his Social Security records 
are relevant in this case.  First, the evidence of record 
already established that he suffers from a current heart 
disability.  Moreover, while the veteran has alleged that he 
was awarded Social Security disability benefits due to a 
heart condition, he has not alleged that the Social Security 
Administration granted benefits for his heart condition based 
on the contraction of swine flu in service.  Accordingly, as 
the Social Security records are not relevant to the case at 
hand, the RO was under no duty to obtain the records.  
McKnight.


ORDER

Service connection for residuals of swine flu, to include 
heart complications, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

